COLLINS, J.
(dissenting).
I cannot agree with the conclusion reached in the foregoing opinion. I think it wholly immaterial whether the amount retained by the attorneys is a just and reasonable compensation for their services or not, for the question is not affected by the amount retained. It is simply as to the right asserted by the said attorneys. It stands conceded that they were employed, and could only be employed, by virtue of Laws 1895, c. 282, which, as stated in the main opinion, authorized such employment, and expressly provided that compensation must be made out of county funds. These words, “county funds,” mean exactly what they say, and refer to money collected for county purposes, as authorized by Gr. S. 1894, §§ 1558, 1563. When collected, this money goes into the “county fund,” — one of the several funds referred to in section 1566. These words were used, and this provision for compensation to attorneys was made in this manner, for a purpose, and to prevent county commissioners from employing special counsel upon slight pretexts, and when the services required could as well be discharged by the regularly elected and salaried legal advisers.
The object in providing for payment out of county funds was to place a responsibility upon county boards, to compel them to use *519funds belonging to the county they represented, and to prevent them from employing attorneys without good reason, and then paying for services out of moneys belonging to the state or its minor governmental subdivisions, other than counties. Money collected as this was, and of its character, can only be made county funds by the ipse dixit of this court, and an opinion holding that it can open the door for boards of county commissioners to employ special attorneys, without limit, at the expense of the state and of these various subdivisions, in the face of an express intention of the legislature to compel payment out of moneys collected for county purposes, and to prohibit the commissioners from using other moneys therefor. As before stated, the only authority for the employment of these attorneys, is that found in the act above referred to, and the only way in which they can properly collect their pay is through the same instrumentality that must be used by other people when they render services for counties. They should be required to pursue the statutory course, and to file a duly verified claim, in accordance with the provisions of G-. S. 1894, § 687. No good reason can be given for requiring a common laborer who performs services for a county to file a verified claim, and not requiring attorneys at law to do the same thing. The statute does not exempt the latter, and the courts should not. This claim for attorney’s fees should be presented to the board as other claims must be, and, if the claimants are dissatisfied with the amount allowed, the courts are open to them. I do not understand upon what principle attorneys at law are exempted from the operation of this statute.
We have a number of decisions which would seem to be more or less in point as to the right to a lien. In Jordan v. Board of Education, 39 Minn. 298, 39 N. W. 801, and Burlington Mnfg. Co. v. Board of Court House City Hall Commrs., 67 Minn. 327, 69 N. W. 1091, it was held that mechanics who construct public buildings are not entitled to liens upon the same. The statute, which is general and comprehensive in terms, does not apply' to public buildings, said the court. This ruling was placed upon considerations of public policy; for, as was said in the Jordan case, the exercise of a power of this kind in respect to public buildings *520would be fraught with great public evils, and subversive of the very purposes for which municipal corporations are created. For the same reason, it was held in McDougal v. Board of Supervisors, 4 Minn. 130 (184), that a public corporation, such as a county, was not liable to garnishment; and in subsequent cases (the last one being Orme v. Kingsley, 73 Minn. 143, 75 N. W. 1123) it was held that the salaries of public officers could not be intercepted in the hands of corporations by any legal process or proceeding whatsoever.
These cases, in principle, support the contention that as against the state, or governmental subdivisions thereof, the right of lien or of equitable set-off ought not to be recognized. And it is immaterial, when considering the right to a lien, whether it be statutory or at common law. The only case cited which really recognizes this right to retain money collected for a state is In re Paschal, 10 Wall. 483. That was a case in which a motion was made in the supreme court of the United States to compel an attorney who had collected money for the state of Texas to pay it into court for the use of the state. This motion was resisted on the ground that the attorney had the right to retain a part of the money, either by virtue of an attorney’s lien at common law, or because he had an equitable set-off, to the amount of his just compensation, against the state. The court disposed of the question in this summary manner:
“A good deal has been said in the argument on the question whether the respondent has, or has not, a lien on the moneys in his hands. We do not think that the decision of this motion depends alone on that question. For even if he has not a lien coextensive with the sum received, yet, if he has a fair and honest set-off, which ought, in equity, to be allowed by the complainant, that fact has a material bearing on the implied charge of misconduct which underlies the motion for an order to pay over the money. And when, as in this case, there exists a technical barrier to prevent the respondent from instituting an action against his client (for it is admitted that he cannot sue the state of Texas for any demand which he may have against it), it would seem to be against all equity to compel him to pay over the fund in his hands, and thus strip him of all means of bringing his claims to an issue. Whilst, on the other hand, no difficulty exists in the state instituting an action against him for money had and re*521ceived, and thus bringing the legality of his demands to a final determination.”
The conclusion of the court, as will be seen, was based and rested upon the ground that as the attorney could not maintain an action against his client, the state, to recover his fees, he ought not to be compelled to part with the funds in his hands, because, if he did, he would be stripped of all means of bringing his claim to an issue and obtaining his fees. This reasoning is not a fair answer to the claim that, as against the state, no one can assert a lien upon its property; for it presupposes and assumes that the latter will not provide for and pay its just debts.
But, in any event, the ground given for the conclusion rendered in the Paschal case is of no weight, because the statutory method for collecting reasonable compensation is open'to the attorneys in the present case. There is no barrier to the enforcement of their claim, technical or otherwise; and the argument used in the Paschal case is not at all pertinent or forceful, either on principle or on authority, and without regard to the statute requiring claims to be filed. I am of the opinion that the law should not permit the administration of governmental affairs to be embarrassed by the seizure of public property or public funds to pay debts due to individuals. This well-settled rule rests upon considerations of public policy, and its object is to prevent embarrassment in governmental affairs, and not to protect or assist public officers. It is against public policy to allow an attorney to retain moneys in his hands that have been levied and collected for a specific purpose, and, when collected, to be apportioned to the different political subdivisions of the state. Such a course by an attorney, if approved by the courts, materially interferes with and embarrasses the speedy administration of public affairs. The following cases support the doctrine that a state, with its minor governmental subdivisions, is exempt from an application of the rule as to liens or set-offs which applies to private individuals: Wood v. State, 125 Ind. 219, 25 N. E. 190; Warrin v. Baldwin, 105 N. Y. 534, 12 N. E. 49; Hendrick v. Posey (Ky.) 45 S. W. 525; Divine v. Harvie, 7 T. B. Mon. 440, 443; U. S. v. Knight, 14 Pet. 301, 315.
*522To illustrate the logical consequence of this decision, let me ask two questions: First. Would it be held that a sheriff who collects personal property taxes by virtue of section 1574 can withhold the money, upon the ground that he is entitled to retain his fees for such collections?' Such a claim would not be considered for a minute in any court. He would be told to present his bill to the county board, because the county cannot be deprived of its revenues for a single moment, or. be delayed in its attempt to cover them into its treasury. Second. If the auditor of the county should employ a bookbinder to rebind his tax assessment books, would the latter be justified in asserting his right to a common-law lien by holding possession of the books, and in refusing to give them up until he had been paid for his labor upon them? . Certainly not, and I do not believe any attorney would SO' contend. But the inevitable result of this decision, is to hold that any man who works upon property belonging to the state, and has it in his possession, may insist upon his lien and such possession until he is paid. The conclusion is that, when attorneys employed by the state collect moneys for it, they may withhold from its treasury such amount as they may deem proper as compensation, and cannot be made to pay it over by any legal proceeding, except it be at the end of a lawsuit instituted by the state.
Stating it briefly, I cannot agree with my associates in the case, for two reasons, either thereof being good, I think: First. An attorney who- accepts employment under chapter 282, supra, agrees to present his bill for compensation in the manner prescribed for ordinary mortals, and also to accept payment out of “county funds,” which term means county funds- or county money, and nothing else. I am opposed to any construction of the statute which discriminates in favor of lawyers, as against persons in every other profession, occupation, or walk in life. Second. Excluding all consideration of a plain statute, I believe it against public policy and against the current of authority to hold that any one may have a lien or the right of set-off, as to moneys collected in behalf of the state or for its agents, in proceedings to enforce the collection of taxes.